Order Filed June 3, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00204-CV

                         CCC GROUP, INC., Appellant

                                        V.

   ENDURO COMPOSITES, INC. AND J.P. MACK INDUSTRIES, LLC,
                         Appellees

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-18092

                                   ORDER
      The clerk’s record was filed on April 10, 2019. Our review has determined
that a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain (1) the cross-claim of CCC Group, Inc.
against J.P. Mack Industries, LLC on which trial was held, or (2) the cross-claim of
J.P. Mack Industries, LLC against CCC Group, Inc. on which trial was held. See
Tex. R. App. P. 34.5(a)(1).
        The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 11, 2021, containing (1) “Defendant, CCC Group, Inc.’s
Cross-Claim Against J.P. Mack Industries, LLC” filed in the trial court on
September 9, 2015, and (2) “Defendant J.P. Mack Industries, LLC’s Cross-Claim
Against Defendant CCC Group, Inc.,” filed in the trial court on September 15,
2015.
        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.
                                   PER CURIAM


Panel Consists of Justices Jewell, Spain, and Wilson.




                                             2